EXAMINER'S AMENDMENT
This allowance is in response to the after final amendment filed December 9, 2021 by which claims 1 and 8-12 were amended. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bojan Popovic (Attorney) on December 13, 2021.

The application has been amended as follows: 
Claims 16-20 have been canceled, since these claims are drawn to a species, non-elected with traverse on February 8, 2021.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to claim 1, filed in the after final amendment on December 9, 2021 defines over the cited Prior Art, and specifically U.S. Patent No. 2,119,442 (Robinson ‘442). In particular, the claim requires intermediate “sides”, i.e., plural, connected to “a” recessed portion, i.e., singular (see last two lines of claim 1).

longitudinal sides of the upper portion, and (ii) the “intermediate sides … connected to the recessed portion”, as added in the last two lines of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


 
December 12, 2021